UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-6695


WALTER THOMAS GODBEY,

                 Plaintiff – Appellant,

          v.

HUBERT SIMMONS,    Correctional    Officer;   PAUL   J.   MASTERSON,
Detective,

                 Defendants – Appellees,

          and

FEDERAL BUREAU    OF   PRISONS;   PRINCE   WILLIAM   COUNTY   POLICE
DEPARTMENT,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:11-cv-00704-TSE-TCB)


Submitted:   June 13, 2013                     Decided:     June 18, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Walter Thomas Godbey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Walter    Thomas    Godbey       seeks      to   appeal    the    district

court’s order denying his motion to reconsider the court’s prior

order partially dismissing his civil rights action.                            This court

may    exercise    jurisdiction          only   over    final        orders,    28   U.S.C.

§ 1291 (2006), and certain interlocutory and collateral orders,

28    U.S.C.    § 1292     (2006);       Fed.   R.     Civ.     P.    54(b);    Cohen    v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                              The

order Godbey seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                           Accordingly, we

dismiss the appeal for lack of jurisdiction.                          We dispense with

oral    argument        because    the    facts      and    legal      contentions      are

adequately      presented     in    the    materials        before      this    court   and

argument would not aid the decisional process.

                                                                                DISMISSED




                                            2